EXHIBIT 10.6
 
EMPLOYMENT AND COMPENSATION AGREEMENT
 
THIS EMPLOYMENT AND COMPENSATION AGREEMENT (this “Agreement”) is made effective
as of February 1, 2013, by and between TriStar Wellness Solutions Incorporated
(the “Company”) and Michael S. Wax  (the “Executive”).
 
WHEREAS, the Company and the Executive wish to enter into this Agreement to
provide for the employment of Chief Development Officer of the Company.  For
purposes of this Agreement, when referring to Executive’s duties hereunder the
term Company shall include the Company and any of its subsidiaries;
 
WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders to enter into this Agreement.
 
NOW, THEREFORE, in consideration for the mutual promises of the parties set
forth below, the Company and the Executive hereby agree as follows:
 
1. Term.  The initial term of employment of the Executive by the Company will
commence effective as of the date hereof and end on January 31, 2018. Unless
notice is given by either party of its or his intent to terminate this Agreement
not later than thirty (30) days prior to the end of the initial term and the end
of any successive term, this Agreement shall automatically renew for successive
two year periods; provided however, in no event shall the term of Executive’s
employment extend beyond January 31, 2023. Notwithstanding the foregoing, this
Agreement may be sooner terminated as provided in Section 7 below.
 
2. Position and Duties.  (a)  The Executive shall serve as the Chief Development
Officer of the Company with executive responsibility for the Company’s strategic
development corporate policy making and actions  related to acquisitions,
licensing and divestments..
 
(b) The Executive shall report directly to the President and Chief Executive
Officer.  During the term of his employment, the Executive may engage in outside
activities provided (i) those activities do not conflict with his duties and
responsibilities hereunder, (ii) that the Executive gives written notice to the
Board of any significant outside business activity in which he plans to become
involved, whether or not such activity is pursued for profit and (iii) the
Executive receives the prior consent of the Board prior to joining the board of
another for profit entity.
 
(c) Consistent with its obligations to stockholders, the Company agrees to use
its best efforts to procure the Executive’s re-election during the term of this
Agreement as a member of the Board.
 
(d) Notwithstanding the foregoing the Company and the Board have been advised of
and consent to the Executive’s continued involvement in certain personal and
business fiduciary activities.  The Executive warrants that his involvement in
such activities will not adversely affect the Company.
 
3. Compensation and Related Matters.
 
(a) Salary.  During the term of this Agreement, the Company shall pay the
Executive a base salary of Three  Hundred Thousand Dollars ($300,000.00) per
annum, which base salary shall take effect as of February 1, 2013.  The base
salary shall be payable in equal installments in accordance with the Company’s
normal payroll practices applicable to senior officers and will be subject to
applicable state and federal tax withholding.  Executive’s base salary may be
increased each February 1st based upon the Board’s review of Executive’s
performance for the past year. Executive’s performance shall be reviewed by the
Board at least annually. Further, upon the Company’s achievement of audited net
revenue of Ten Million Dollars ($10,000,000), the Board shall re-evaluate the
Executive’s base salary and bonus package and will increase such package to be
commensurate with the compensation packages of similarly situated companies.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Bonus.  During the term of this Agreement, the Company shall pay the
Executive an annual bonus in an amount equal to up to forty percent (40%) of
Executive’s annual base compensation based upon Executive’s performance-based
goals as established annually by the Company’s Board of Directors. For the first
year of this Agreement, the Board shall establish the Executive’s performance
criteria prior to July 1, 2013. Thereafter, the Board shall establish the
Executive’s performance criteria prior to the start of the relevant full bonus
year.
 
(c) Expenses.  During the term of this Agreement, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him in performing services hereunder, provided that such expenses are incurred
and accounted for in accordance with the policies and procedures reasonably
established by the Company.
 
(d) Other Benefits.  During the term of this Agreement, the Executive shall be
entitled to participate in all life insurance, short-term and long-term
disability, accident, health insurance and savings/retirement plans that are
applicable to the Company’s employees generally or to the senior executives of
the Company. The Executive shall be entitled to participate in, or receive
benefits under, any employee benefit plan or arrangement made available by the
Company in the future to its executives and key management employees, subject
to, and on a basis consistent with, the terms, conditions and overall
administration of such plans and arrangements.  The Executive shall be entitled
to the number of paid vacation days per year determined by the Company, in
accordance with the Company’s vacation policy, which, however, shall not be less
than four weeks in any calendar year. The Executive shall be entitled to all
paid holidays given by the Company to its employees generally.  The Company
hereby agrees to maintain its existing Directors and Officers Liability
Insurance (D&O Insurance”), both in terms of scope of coverage and in terms of
amount, during the term of the Agreement and for three years thereafter (the
“tail”), or alternatively, if the Company is sold shall have Executive covered
under any purchaser or successors D&O Insurance policy in at least the same or
comparable coverage levels for such tail period.
 
(e) Performance-Based Incentive Stock Options Awards.  The Executive shall
receive performance-based incentive stock option awards each year based upon
Executive’s attainment of performance-based goals as established by the
Company’s Board of Directors.  All incentive stock option awards shall be in
compliance with the rules and regulations of the Internal Revenue Code and the
Treasury Regulations promulgated thereunder.
 
4. Confidential Information.
 
(a) The Executive acknowledges that:
 
(i) As a result of his employment with the Company, the Executive has obtained
and will obtain secret and confidential information concerning the business of
the Company and its affiliates, including, without limitation, the identity of
customers and sources of supply, their needs and requirements, the nature and
extent of contracts with them, and related cost, price and sales information.
 
(ii) The Company and its affiliates will suffer damage that will be difficult to
compute if, during the term of this Agreement or thereafter, the Executive
should divulge secret and confidential information relating to the business of
the Company heretofore or hereafter acquired by him in the course of his
employment with the Company or any of its affiliates.
 
 
2

--------------------------------------------------------------------------------

 
 
(iii) The provisions of this Section 4 are reasonable and necessary for the
protection of the business of the Company and its affiliates.
 
(b) The Executive agrees that he will not at any time, either during the term of
this Agreement or thereafter, divulge to any person, firm or corporation any
information obtained or learned by him during the course of his employment with
the Company or any of its affiliates, with regard to the operational, financial,
business or other affairs of the Company or its affiliates, their officers and
directors, including, without limitation, trade “know how,” secrets, customer
lists, sources of supply, pricing policies, operational methods or technical
processes, except
 
(i) with the Company’s express written consent,
 
(ii) to the extent that any such information is in the public domain, is
ascertainable from public or published information or is known to any person who
is not subject to a contractual or fiduciary obligation owed to the Company not
to disclose such information, in each case other than as a result of the
Executive’s breach of any of his obligations hereunder,
 
(iii) when required to be disclosed by court order, subpoena or other government
process, or
 
(iv) was known by the Executive prior to entering into this Agreement.
 
In the event that the Executive shall be required to make disclosure pursuant to
the provisions of clause (iii) of the preceding sentence, he shall promptly, but
in no event more than 48 hours after learning of such court order, subpoena, or
other government process, notify the Company, by personal delivery or by
facsimile, confirmed by mail. Further, at the Company’s written request and
expense, the Executive shall:
 
(A) take all reasonably necessary steps requested by the Company to defend
against the enforcement of such court order, subpoena or other government
process, and;
 
(B) permit the Company to intervene and participate with counsel of its choice
in any proceeding relating to the enforcement thereof.
 
(c) Upon termination of his employment with the Company, or at any time the
Company may so request, the Executive will promptly deliver to the Company all
files, memoranda, notes, records, reports, manuals, data, drawings, blueprints
and other documents and information (and all copies thereof) relating to the
business of the Company and/or its affiliates, and all property associated
therewith, that are then in his possession or under his control.
 
(d) In the event the Executive is found to be in violation of Section 4(b) or
(c), the Company shall be entitled to relief as provided in Section 6
(Injunctive Relief) below.
 
(e) The Executive agrees that upon leaving the Companys employ he will make
himself reasonably available to answer questions from Company officers regarding
his former duties and responsibilities and the knowledge he obtained in
connection therewith.
 
5. Certain Employee Acknowledgements.
 
 
3

--------------------------------------------------------------------------------

 
 
(a) Employee Acknowledgement.  The Company and the Executive acknowledge that
(i) the Company has a special interest in and derives significant benefit from
the unique skills and experience of the Executive; (ii) as a result of the
Executive’s service with the Company, the Executive will use and have access to
some of the Company’s proprietary and valuable confidential information during
the course of the Executive’s employment; (iii) the confidential information has
been developed and created by the Company at substantial expense and constitutes
valuable proprietary assets of the Company, and the Company will suffer
substantial damage and irreparable harm which will be difficult to compute if,
during the term of the Executive’s employment or thereafter,  the Executive
should disclose or improperly use such confidential information in violation of
the provisions of this Agreement; and (iv) the provisions of this Agreement are
reasonable and necessary for the protection of the business of the Company and
its affiliates.
 
(b) Non-Compete.  During the term of this Agreement, the Executive shall not:
 
(i) directly or indirectly, own, manage, control, be employed by, consult with,
participate in, or be connected in any manner with any person, firm or
corporation engaged in any business that derives more than five percent of its
gross sales from products that are interchangeable with or substitutable for a
product sold by one or more of the businesses conducted by the Company or any of
its affiliates when this Agreement ends (a “Competitive Business”);
 
(ii) engage in any Competitive Business for his own account;
 
(iii) employ, retain or agree to hire, or have or cause any other person or
entity to employ, retain or agree to hire, any person who is an employee and was
employed or retained by the Company or any of its affiliates while the Executive
was employed by the Company,
 
(iv) solicit or endeavor to entice away from the Company any such person in
(iii) above; or
 
(v) solicit, endeavor to entice away from or knowingly interfere with the
Company or any of its affiliates, any of its or their customers or sources of
supply.
 
Notwithstanding the foregoing, nothing in this Agreement shall preclude the
Executive from investing his personal assets in the securities of any
corporation or other business entity that is engaged in a Competitive Business
if such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than five percent of the publicly-traded
equity securities of such competitor.
 
(c) Non-Solicitation of Third Parties.  During the term of this Agreement, the
Executive shall not directly or indirectly solicit or otherwise influence any
entity with a business arrangement with the Company, including, without
limitation, customers, suppliers, sales representatives, lenders, lessors, and
lessees, to discontinue, reduce, or otherwise materially or adversely affect
such relationship.
 
(d) Non-Disparagement.  The Executive acknowledges and agrees that the Executive
will not defame or disparage the services, business, integrity, veracity, or
personal or professional reputation of the Company or any of its directors,
officers, employees, affiliates, or agents of any of the foregoing in either a
professional or personal manner either during the term of the Executive’s
employment or thereafter; provided that the Executive may testify and respond
truthfully to any questions from or on behalf of the Company or any of its
affiliates, or in any legal proceeding, arbitration or governmental
investigation, or in any circumstances in which an answer may be legally
compelled.
 
 
4

--------------------------------------------------------------------------------

 
 
6. Injunctive Relief.
 
(a) If the Executive commits a breach, or threatens to commit a breach, of any
of the provisions of Section 4 or 5 above, the Company shall have the right and
remedy to seek to have the provisions of this Agreement specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed by the
Executive that the services being rendered hereunder to the Company are of a
special, unique and extraordinary character and that any such breach or
threatened breach will cause irreparable injury to the Company and that monetary
damages will not provide an adequate remedy to the Company.  The rights and
remedies enumerated in this Section 6(a) shall be independent of the other and
shall be severally enforceable, and such rights and remedies shall be in
addition to, and not in lieu of, any other damages, rights and remedies
available to the Company under law or equity.
 
(b) If any provision of Sections 4 or 5 is held to be unenforceable because of
the scope, duration or area of its applicability, the tribunal making such
determination shall have the power to modify such scope, duration, or area, or
all of them, and any such provision shall then be applicable in such modified
form.
 
7. Termination.  The Executive’s employment may be terminated during the term of
this Agreement only as follows:
 
(a) Death.  The Executive’s employment shall terminate upon his death.
 
(b) Disability.  If, as a result of a Permanent Disability, the Executive shall
have been absent from his duties hereunder on a full-time basis for the entire
period of six consecutive months, and within thirty days after written notice of
termination is given by the Company to the Executive (which may occur before or
after the end of such six-month period), the Executive shall not have returned
to the performance of his duties hereunder on a full-time basis, the Executive’s
employment shall terminate.  A termination of employment pursuant to this
Section 7(b) shall be deemed an involuntary termination for purposes of this
Agreement or any plan or practice of the Company.  The Executive shall be
considered to have incurred a “Permanent Disability” if he is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of at least twelve (12) months.
 
(c) Cause.  The Company may terminate the Executive’s employment for Cause.  The
Company shall have “Cause” to terminate the Executive’s employment if the
Executive: (i) willfully, substantially and continuously fails to perform his
duties; (ii) willfully engages in conduct that is demonstrably and materially
injurious to the Company (including the conviction of a felony involving
dishonesty or moral turpitude); or (iii) there is an entry by a court or
quasi-judicial governmental agency of the United States or a political
subdivision thereof of an order barring the Executive from serving as an officer
or director of a public company.  For the purposes of clauses, (i) and (ii) of
this definition, no act or failure to act shall be deemed "willful" (x) if
caused by a physical or mental disability, whether or not such disability
constitutes a Permanent Disability or (y) unless done, or omitted to be done,
not in good faith or without reasonable belief that such act or omission was in
the best interest of the Company.
 
(d) Without Cause or For Good Reason.  The Company may terminate the Executive’s
employment at any time Without Cause on 45 days prior written notice and the
Executive may terminate his employment at any time for Good Reason.  A
termination “Without Cause” is a termination of the Executive’s employment by
the Company for any reason other than those set forth in subsections (a)
(Death), (b) (Disability) or (c) (For Cause) of this Section.  The Executive
shall have "Good Reason" to terminate his employment if one or more of the
following occur, without the Executive's prior written consent:  (i) a material
change, adverse to the Executive, in his position, title or office, status,
rank, nature of responsibilities or authority within the Company, except in
connection with termination of his employment for Cause or Permanent Disability
or as a result of action by the Executive, (ii) assignment of duties to the
Executive that are materially inconsistent with and adverse to his duties,
status, rank, responsibilities or authority, (iii) decrease in the Executive's
base salary, annual bonus opportunity or benefits, and (iv) relocation of the
Executive's principal place of business to a location more than 35 miles from
its location on the date of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(e) Voluntary Termination.  The Executive may voluntarily terminate his
employment with the Company at any time on 45 days prior written notice.
 
8. Notice and Effective Date of Termination.
 
(a) Notice.  Any termination of the Executive’s employment by the Company or by
the Executive during the term of this Agreement (other than as a result of
death) shall be communicated by written notice of termination to the other party
hereto.  Such notice shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under that provision.
 
(b) Date of Termination.  The date of termination shall be:
 
(i) if the Executive’s employment is terminated by his death, the date of his
death;
 
(ii) if the Executive’s employment is terminated pursuant to Section 7(b)
(Disability), the date of termination shall be the 31st day following delivery
of the notice of termination; and
 
(iii) if the Executive’s employment is terminated for any other reason by either
party, forty-five (45) days from the date on which a notice of termination is
delivered to the other party.
 
9. Compensation and Benefits Upon Termination.
 
(a) Without Cause or For Good Reason.  If the Executive’s employment terminates
pursuant to Section 7(d) (Without Cause or For Good Reason), the Executive shall
be entitled to the following:
 
(i) Cash.  The amount of cash equal to all compensation required to be paid to
the Executive for the balance of the term of this Agreement assuming the
Executive was employed by the Company until January 31, 2018, not to exceed two
(2) times the Executive’s annual base salary, at the rate in effect immediately
before such termination.
 
(ii) Performance Related Options and Awards.  With respect to any stock options
granted to the Executive by the Company which have not become vested as of such
termination, the Executive shall immediately become vested in any such stock
that would vest solely due to the passage of time; provided, however, that any
unvested “performance” stock grants, “performance” cash awards, long-term
incentive awards or other similar awards (including, for the avoidance of doubt,
the awards made pursuant to Section 3(e)) shall continue to vest in accordance
with the terms of such awards as if the Executive was still employed by the
Company and such “performance” stock option grants, “performance” cash awards,
or other similar awards shall vest and/or expire as provided in the relevant
award documents or agreements.
 
(iii) Other Amounts.  The post-termination compensation, expense reimbursements
and benefits described in the first sentence of Section 9(c) (Voluntary
Termination).
 
 
6

--------------------------------------------------------------------------------

 
 
(iv) Other Benefits.  The Executive shall be entitled to continuing coverage by
the Company under the life, disability, accident and health insurance programs
for employees (and their spouses and dependents) of the Company generally and
under any supplemental programs covering executives of the Company, as from time
to time in effect, until the earliest of (A) January  31, 2018, (B) the date on
which the Executive becomes eligible for substantially similar coverage under
the employee welfare plans of a new employer or (C) the Executive becomes
eligible for Medicare or successor U.S. government provided health insurance
(the earliest of these dates, the “Benefits Termination Date”); provided that
the Executive’s right to elect continued medical coverage after termination of
employment under Part 6 of Title I of the Employee Retirement Income Security
Act of 1974, as amended, shall be deemed satisfied to the extent that the
coverage provided in this sentence applies to an overlapping period.  The
Executive shall also be entitled to a continuation of all other benefits and
reimbursements in effect at the time of termination until the Benefits
Termination Date.  Any part of the foregoing benefits that are attributable to
participation in a plan in which the Executive can no longer participate under
applicable law, shall be procured by the Company from other sources such that
the Executive receives substantially similar benefits to those provide for under
the plan.  All amounts payable hereunder with respect to the provision of such
benefits through the Benefit Termination Date shall be paid by the Company
monthly in advance.
 
(b) For Cause.  If the Executive’s employment is terminated for Cause (as
defined in Section 7(c), he shall receive only the post-termination
compensation, expense reimbursements and benefits described in the first
sentence of Section 9(c) (Voluntary Termination).  Notwithstanding the
foregoing, termination for Cause may not occur pursuant to clauses (i) or (ii)
of Section 7(c) above unless and until, with the Board’s prior approval, the
Company has delivered to the Executive a Notice of Termination, which shall
contain in reasonable detail the facts purporting to constitute such
nonperformance, act or omission, and afforded him 30 days thereafter to cure the
same (provided that such nonperformance, act or omission is capable of being
cured), in which event the effective date of termination of employment shall be
either (x) the date of delivery of the Notice of Termination if the facts giving
rise to the Notice of Termination, in the Board’s reasonable discretion, are not
capable of being cured or (y) the 31st day following delivery of the Notice of
Termination unless the Board shall thereafter cause a written notice to be
delivered on its behalf to the Executive stating that it has rescinded its
determination that his employment is to be terminated for Cause. Section 7(d)(i)
to the contrary notwithstanding, upon delivery to the Executive of a Notice of
Termination under this Section 9(b), the Executive shall be suspended from all
duties and responsibilities unless and until the Board rescinds its
determination that his employment is to be terminated for Cause.
 
(c) Voluntary Termination.  If the Executive’s employment terminates pursuant to
Section 7(e) (Voluntary Termination), the Executive shall receive: (i) his base
salary through the date of termination, (ii) payment in lieu of any unused
vacation, in accordance with the Company’s vacation policy and applicable laws,
(iii) any deferred compensation under any incentive compensation plan of the
Company or any deferred compensation agreement then in effect, payable in
accordance with the terms of such plan or agreement, as applicable, (iv) any
other compensation or benefits (including without limitation all equity or
option grants and awards, performance based awards, or other similar awards and
employee benefits) payable in accordance with the applicable terms of each
grant, award or plan, and (v) reimbursement of any business expenses incurred by
the Executive through the date of termination but not yet paid to him.  The
Executive shall not be entitled to any bonus payments which were not fully
earned prior to his termination date, and he shall not be entitled to any pro
rated bonus payment for the year in which his employment terminates.  The
Company shall have no further obligations to the Executive as a result of the
voluntary termination of his employment pursuant to Section 7(e).
 
 
7

--------------------------------------------------------------------------------

 
 
(d) Death.   If the Executive’s employment terminates pursuant to Section 7(a)
(Death), (i) his designated beneficiaries or his estate shall be entitled to
receive the compensation, expense reimbursements and benefits earned by the
Executive through the date of the Executive’s death, as described in the first
sentence of Section 9(c); (ii) at the time payable under the applicable Company
bonus plan, an annual bonus will be paid to the Executive’s designated
beneficiaries or his estate for the fiscal year of the Executive’s death based
upon the annual bonus that the Executive would have earned under the Company’s
bonus plan for said fiscal year had the Executive not died, contingent upon the
relevant annual bonus plan performance goals for said year having been obtained,
pro-rated for the time the Executive is employed during such fiscal year until
the Executive’s death; (iii) with respect to any stock options granted to the
Executive by the Company which has not become vested as of such termination, the
Executive shall immediately become vested in any such award that would vest
solely due to the passage of time; and (iv) all “performance” stock or option
awards, “performance” cash awards, or other similar awards (including, for the
avoidance of doubt, the awards made pursuant to Section 3(e)) shall immediately
and unconditionally vest for their target value.
 
(e) Disability.   If the Executive’s employment terminates pursuant to Section
7(b) (Disability), (i) he shall be entitled to receive the compensation, expense
reimbursements and benefits earned by the Executive through the date of
termination, as described in the first sentence of Section 9(c); (ii) at the
time payable under the applicable Company bonus plan, an annual bonus will be
paid to the Executive for the fiscal year in which  termination due to the
Executive’s disability occurred based upon the annual bonus that the Executive
would have earned under the Company’s bonus plan for said fiscal year had the
Executive not become disabled, contingent upon the relevant annual bonus plan
performance goals for said year having been obtained, pro-rated for the time the
Executive is employed during such fiscal year until the Executive’s disability;
(iii) with respect to any stock options granted to the Executive by the Company
which has not become vested as of such termination, the Executive shall
immediately become vested in any such stock that would vest solely due to the
passage of time; and (iv) all “performance” stock or option awards,
“performance” cash awards, or other similar awards (including, for the avoidance
of doubt, the awards made pursuant to Section 3(e)) shall immediately and
unconditionally vest for their target value.
 
(f) Non-Renewal.  If the Agreement expires as set forth in Section 1, the
Company shall have no further obligations to the Executive except as
specifically set forth herein, including, without limitation, Section 11 (Health
Insurance) and Section 12 (Insurance and Indemnity).
 
(g) Without Cause or For Good Reason in Connection with or Following a Change in
Control.
 
(i) If the Executive's employment terminates pursuant to Section 7(d) (Without
Cause or For Good Reason) within the six (6) month period preceding a Change in
Control, in anticipation of such Change in Control, or within twenty-four (24)
months following a Change in Control, the Executive shall be entitled to the
following:
 
(a) Cash.  The amount of cash equal to the sum of (a) two (2) times the
Executive’s annual base salary in effect at the time written notice of
termination is given to the Executive; (b) two (2) times the average of the
Executive’s annual earned bonuses for the two calendar years preceding the date
of termination; and (c) the product of (i) a fraction, the numerator of which is
the number of days in the current fiscal year through the date of termination,
and the denominator of which is 365 and (ii) the annual bonus for the calendar
year preceding the date of termination that has most recently been paid to the
Executive (the sum of the amounts described in clauses (a), (b) and (c) shall be
hereinafter referred to as the “CIC Payment”).  The Company shall pay to the
Executive any CIC Payment in a cash lump sum payment simultaneously with the
termination of the Executive’s employment following any Change in Control,
subject to the provisions of Section 22.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Performance Awards.  With respect to any stock options granted to the
Executive by the Company which has not become vested as of such termination, the
Executive shall immediately become vested in any such stock that would vest
solely due to the passage of time.  All “performance” stock grants,
“performance” cash awards, long-term incentive awards or other similar awards
(including, for the avoidance of doubt, the awards made pursuant to Section
3(e)) shall immediately and unconditionally vest for their target value and be
paid to the Executive simultaneously with the termination of employment
following any Change in Control.
 
(c) Other Amounts.  The post-termination compensation, expense reimbursements
and benefits described in the first sentence of Section 9(c) shall be paid in a
cash lump sum payment simultaneously with the termination of the Executive’s
employment following any Change in Control, subject to the provisions of Section
22.
 
(d) Other Benefits.  The Executive shall be entitled to continuing coverage by
the Company under the life, disability, accident and health insurance programs
for employees (and their spouses and dependents) of the Company generally and
under any supplemental programs covering executives of the Company, as from time
to time in effect, for the twenty four (24) month period from such termination
or until the Executive becomes eligible for substantially similar coverage under
the employee welfare plans of a new employer, whichever occurs earlier; provided
that the Executive’s right to elect continued medical coverage after termination
of employment under Part 6 of Title I of the Employee Retirement Income Security
Act of 1974, as amended, shall be deemed satisfied by the coverage provided in
this sentence. The Executive shall also be entitled to a continuation of all
other benefits and reimbursements in effect at the time of termination for the
twenty four (24) month period following such termination or until the Executive
becomes eligible for substantially similar benefits from a new employer,
whichever is earlier. Any part of the foregoing benefits that are attributable
to participation in a plan in which the Executive can no longer participate
under applicable law shall be procured by the Company from other sources such
that the Executive receives substantially similar benefits to those provided for
under the plan.  All amounts payable for the provision of such benefits shall be
paid by the Company monthly in advance.
 
(ii) A “Change in Control” shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:
 
(a) any person or group (as described in regulations under Section 409A of the
Code) is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
person any securities acquired directly from the Company) representing  (A) more
than 50% or more of the combined voting power of the Company's then outstanding
securities, excluding any person or group who becomes such a Beneficial Owner in
connection with transactions described in clauses (x), (y) or (z) of paragraph
(c) below and excluding the acquisition by a person or group holding more than
50 percent of such voting power or (B) 30 percent or more of the combined voting
power of the Company’s then outstanding securities during any twelve-month
period;
 
(b) there is a change in the composition of the Board occurring during any
twelve month period, as a result of which fewer than a majority of the directors
are Incumbent Directors (“Incumbent Directors” shall mean directors who either
(x) are members of the Board as of the date of this Agreement or (y) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination);
 
(c) there is consummated, in any transaction or series of transactions during a
twelve-month period, a complete liquidation or dissolution of the Company or a
merger, consolidation or sale of all or substantially all of the Company’s
assets (collectively, a “Business Combination”) other than a Business
Combination after which (x)  the stockholders of the Company own more than 50
percent of the common stock or combined voting power of the voting securities of
the company resulting from the Business Combination, (y) at least a majority of
the board of directors of the resulting corporation were Incumbent Directors and
(z) no individual, entity or group (excluding any corporation resulting from the
Business Combination or any employee benefit plan of such corporation or of the
Company) becomes the Beneficial Owner of 35 percent or more of the combined
voting power of the securities of the resulting corporation, who did not own
such securities immediately before the Business Combination; or
 
 
9

--------------------------------------------------------------------------------

 
 
(d) the Company is liquated or dissolved or there is consummated a sale or
disposition by the Company of all or substantially all of the Company’s assets.
 
This definition of “Change in Control” is intended to comply with the definition
of “Change in Control” under Code Section 409A.
 
(iii) “Beneficial Owner” shall have the meaning defined in Rule 13d-3 under the
Exchange Act.
 
(h) Timing of Payments. Notwithstanding the provisions of this Section 9 to the
contrary, any cash payments to which the Executive is entitled under Sections 3
or 9 shall be payable in accordance with the Company's payroll schedule.  
 
10. Exercise of Stock Options Following Termination.  If the Executive’s
employment terminates pursuant to Sections 7(a) (Death), (b) (Disability) or (d)
(Without Cause or For Good Reason), he (or his estate) shall have the right to
exercise any stock options held by him until the earliest to occur of (i) the
first anniversary of the date of termination, (ii) the termination of date of
the stock options in accordance with the option award, and (iii) the expiration
of the original option term.  In all other instances, he may exercise that right
for up to three months following the date of his termination, but not later than
the termination date of such options.  All such purchases must be made by the
Executive otherwise in accordance with the applicable stock option plans and
agreements between the parties.
 
11. Health Care Coverage Following Termination.  Following the expiration or
termination of this Agreement, the Executive shall receive health insurance from
the Company, at the Company’s cost, via COBRA continuation coverage.  To the
extent that the Executive’s COBRA coverage expires prior to the Executive
reaching the eligibility age for Medicare or successor U.S. government provided
health insurance, the Company shall provide the Executive with health insurance,
at the Company’s cost, that is comparable to his existing health insurance,
except in the event the Executive is terminated for Cause (Section 7(c)) or a
voluntary termination by Executive (Section 7(e)).  The Executive’s cost of the
insurance described in the preceding sentence shall be no greater than the
Company’s actual cost then in effect.  The Executive may at his option decline
any insurance coverage provided in this Section 11 on thirty (30) days written
notice.
 
12. Insurance and Indemnity.  The Company shall, (a) to the extent permitted by
the Company’s Certificate of Incorporation and By-laws or as required by law,
defend, hold harmless and indemnify the Executive with respect to any liability
arising out of his acts or omissions, or his status, as a director or officer of
the Company or any of its affiliates, and (b) include the Executive during the
term of this Agreement under any directors and officers, employment practices
and fiduciary liability insurance policies maintained for its directors and
officers, with coverage at least as favorable to the Executive in amount and
each other material respect as the coverage of other directors and officers
covered thereby.  This obligation to provide insurance and indemnify the
Executive shall survive expiration or termination of this Agreement for any
reason with respect to proceedings or threatened proceedings based on (i) acts
or omissions of the Executive occurring during the Executive’s employment with
the Company or with any affiliated company, or (ii) his status as an officer or
director of such an entity or a fiduciary of a group savings, retirement or
welfare plan of which any such entity is the sponsor or a participating
employer.  Such obligations shall be binding upon the Company’s successors and
assigns and shall inure to the benefit of the Executive’s heirs and personal
representatives.
 
 
10

--------------------------------------------------------------------------------

 
 
13. Representations.  The parties respectively represent and warrant that each
is fully authorized and empowered to enter into this Agreement and that the
performance of its or his obligations, as the case may be, under this Agreement
will not violate any agreement between such party and any other person, firm or
organization. The Company represents and warrants that this Agreement has been
duly authorized by all necessary corporate action and is valid, binding and
enforceable in accordance with its terms.
 
14. Notice.  For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally, mailed by an
overnight delivery service or United States certified mail, return receipt
requested, postage prepaid, addressed as follows:
 

  If to the Company:   Tristar Wellness Solutions Incorporated
Attention:  General Counsel
10 Saugatuck Avenue
Westport, Connecticut 06880
        If to the Executive: Michael S. Wax
1641 NW Pronontory Drive
Bend, Oregon 97701

 
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
15. Modification or Waiver; Entire Agreement.  No provision of this Agreement
may be modified or waived except in a document signed by the Executive and such
executive of the Company as may be designated by the Board.  This Agreement,
along with any Company benefit plan, stock option, restricted stock or cash
award agreement between the parties, constitutes the entire agreement between
the parties regarding their employment relationship.  No agreements or
representations, oral or otherwise, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.
 
16. Successors; Binding Agreement.  This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive should
die while any amounts would still be payable to him hereunder, all such amounts
shall be paid in accordance with the terms of this Agreement to the Executive’s
written designee or, if there be no such designee, to the Executive’s estate.
 
17. Governing Law – Severability.  The validity, interpretation, construction,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Connecticut without reference to principles of conflict of
laws.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
18. Arbitration.  Except for disputes covered by Section 6 (Injunctive Relief)
above, in the event of any dispute or claim relating to or arising out of the
parties’ employment relationship or this Agreement (including, but not limited
to, any claims of breach of contract, wrongful termination, or age, race, sex,
disability or other discrimination), all such disputes shall be fully, finally
and exclusively resolved by binding arbitration conducted by the American
Arbitration Association in Westport, Connecticut, by an arbitrator mutually
agreed upon by the parties hereto or, in the absence of such agreement, by an
arbitrator selected in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “Rules”), provided, however, that this
arbitration provision shall not apply to any disputes or claims relating to or
arising out of the misuse or misappropriation of the Company’s trade secrets or
proprietary information, which disputes or claims shall be resolved by a court
of competent jurisdiction.  Notwithstanding the foregoing, if either the Company
or the Executive shall request, such arbitration shall be conducted by a panel
of three arbitrators, one selected by the Company, one selected by the
Executive, and the third selected by agreement of the first two, or, in the
absence of such agreement, in accordance with such Rules.
 
19. Attorney’s Fees.
 
(a) Disputes.  Each party shall bear its own attorney’s fees and costs incurred
in any action or dispute arising out of this Agreement.
 
(b) This Agreement.  The Company agrees to pay the reasonable out-of pocket
legal expenses actually incurred by the Executive in connection with the
negotiation and execution of this Agreement, up to a maximum amount of $7,500,
no later than 75 days following the final negotiation of this Agreement.  The
Company agrees to pay all reasonable out-of-pocket costs and expenses, including
all reasonable attorneys’ fees and disbursements, actually incurred by the
Executive in collecting or enforcing payments to which he is ultimately
determined to be entitled (whether by agreement among the parties, court order
or otherwise) pursuant to this Agreement in accordance with its terms; provided,
however, that the Executive submit a request for reimbursement no later than 30
days following the end of the calendar year in which the expenses are incurred
and reimbursement must be made within 45 days thereafter; provided, further,
that no reimbursement may be made under this Section 19 prior to the first day
of the seventh month following the date the Executive’s employment terminates
(other than a termination due to the Executive’s death).
 
20. Survival.  The respective rights and obligations of the parties under this
Agreement shall survive any termination of the Executive’s employment with the
Company.
 
21. Miscellaneous.  No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that this provision shall not
preclude Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after assigning any right hereunder to
the person or persons entitled thereto.  This Agreement shall be binding upon
and shall inure to the benefit of the Executive, his heirs and legal
representatives and the Company and its successors.
 
22. Compliance with Section 409A.  Notwithstanding any other provision of this
Agreement to the contrary, the provision, time and manner of payment or
distribution of all compensation and benefits provided by this Agreement that
constitute nonqualified deferred compensation subject to and not exempted from
the requirements of Code Section 409A (“Section 409A Deferred Compensation”)
shall be subject to, limited by and construed in accordance with the
requirements of Code Section 409A and all regulations and other guidance
promulgated by the Secretary of the Treasury pursuant to such Section (such
Section, regulations and other guidance being referred to herein as “Section
409A”), including the following:
 
 
12

--------------------------------------------------------------------------------

 
 
(a) Separation from Service.  Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to Section 9 upon
the Executive’s termination of employment shall be paid or provided only at the
time of a termination of the Executive’s employment which constitutes a
Separation from Service.  For the purposes of this Agreement, a “Separation from
Service” is a separation from service within the meaning of Section 409A.
 
(b) Six-Month Delay Applicable to Specified Employees.  If, at the time of a
Separation from Service of the Executive, the Executive is a “specified
employee” within the meaning of Section 409A (a “Specified Employee”), then no
payments and benefits constituting Section 409A Deferred Compensation to be paid
or provided pursuant to Section 9 upon the Separation from Service of the
Executive, other than such payments and benefits that constitute severance
payments (within the meaning of Section 409A) not in excess of two times the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which the Separation from Service
occurs (i.e., $500,000 in the event of separation during 2012) whether paid
under this Agreement or otherwise shall be paid or provided before the later of
(i) the date that is six (6) months after the date of such Separation from
Service or, if earlier, the date of death of the Executive (in either case, the
“Delayed Payment Date”), or (ii) the date or dates on which such Section 409A
Deferred Compensation would otherwise be paid or provided in accordance with
Section 9.  All such amounts that would, but for this Section 25(b), become
payable prior to the Delayed Payment Date shall be accumulated and paid on the
Delayed Payment Date.
 
(c) Stock-Based Awards.  The vesting of any stock-based compensation awards
which constitute Section 409A Deferred Compensation and are held by the
Executive, if the Executive is a Specified Employee, shall be accelerated in
accordance with this Agreement to the extent applicable; provided, however, that
the payment in settlement of any such awards shall occur on the Delayed Payment
Date.
 
(d) Rights of the Company; Release of Liability.  It is the mutual intention of
the Executive and the Company that the provision of all payments and benefits
pursuant to this Agreement be made in compliance with the requirements of
Section 409A.  To the extent that the provision of any such payment or benefit
pursuant to the terms and conditions of this Agreement would fail to comply with
the applicable requirements of Section 409A, the Company may, in its sole and
absolute discretion and without the consent of the Executive, make such
modifications to the timing or manner of providing such payment and/or benefit
to the extent it determines necessary or advisable to comply with the
requirements of Section 409A; provided, however, that the Company shall not be
obligated to make any such modifications.  Any such modifications made by the
Company shall, to the maximum extent permitted in compliance with the
requirements of Section 409A, preserve the aggregate monetary face value of such
payments and/or benefits provided by this Agreement in the absence of such
modification.
 
23. Headings.  The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
 
24. Counterparts.  This Agreement may be executed in counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
together shall constitute one and the same instrument.
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of the date and year first above written.
 
 

  TRISTAR WELLNESS SOLUTIONS INCORPORATED            
By:
 /s/  Harry Pond       Name: Harry Pond       Title:            
By:
/s/ Michael S. Wax        Name: Michael S. Wax  

 
 
14

--------------------------------------------------------------------------------